Exhibit 10.1

 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential

treatment request.  This text has been separately filed with the SEC.

EXECUTION COPY

 

AMENDMENT NO. 1

to

BUSINESS TRANSFER AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is made and entered into as of March 30,
2010 by and between Orchid Chemicals & Pharmaceuticals Ltd., a company
incorporated under the Act (“Orchid”), and Hospira Healthcare India Private
Limited, a company incorporated under the Act (“Hospira”), for the purpose of
amending that certain Business Transfer Agreement, dated as of December 15,
2009, by and among Orchid, Mr. K. Raghavendra Rao and Hospira (the
“Agreement”).  Capitalized terms not defined herein shall have the meanings
given to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises made by the Parties
hereto and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound, the Parties hereto
agree as follows:

 

1.                                       Amendments to Agreement.

 

A.                                  Section 2.2.3 of the Agreement is hereby
amended in its entirety to read as follows:

 

 

 

 

 

[***]

 

 

 

 

 

B.                                    Section 3.1 of the Agreement is hereby
amended in its entirety to read as follows:

 

The cash consideration for the Transferred Assets of the Business, exclusive of
all applicable Transfer Taxes resulting from the transfer of the Transferred
Assets of the Business, is USD 392,500,000 (United States Dollar Three Hundred
Ninety Two Million Five Hundred Thousand) (the “Cash Consideration”), subject to
adjustment in accordance with Clause 3.2. At the Closing, the Purchaser shall
assume the Assumed Liabilities. The Cash Consideration as adjusted pursuant to
Clause 3.2, Clause 6.15, Clause 8.10 and Clause 11.7, and the Assumed
Liabilities are collectively referred to herein as the “Purchase Price.”

 

C.                                    Section 3.3 of the Agreement is hereby
amended in its entirety to read as follows:

 

The Seller and the Purchaser shall sign and submit all necessary forms to report
the transactions contemplated by this Agreement for federal, national, regional,
state, local, county, city, municipal, town, village, district, foreign or other
income Tax purposes consistent with the allocation of the Cash Consideration
delivered by the Purchaser to the Seller, which allocation

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential

treatment request.  This text has been separately filed with the SEC.

 

shall be delivered by the Purchaser no later than 45 (forty-five) calendar days
after the Closing Date, any allocation schedule set forth in an Ancillary
Agreement and any adjustments to such amounts or allocation schedules following
the Closing (including as required by Clause 3.2) and shall not take a position
for Tax purposes inconsistent therewith. The Parties shall treat the
transactions contemplated by this Agreement in all filings with Governmental
Authorities for all Tax purposes (including consumption Taxes) consistent with
the amount of the Cash Consideration to be paid to the Seller in accordance with
Clause 7.2.2, any allocation schedule set forth in an Ancillary Agreement and
this Clause 3.3.

 

D.                                   Schedule 1.1(c) of the Agreement is hereby
deleted and replaced in its entirety with Exhibit A to this Amendment.

 

E.                                     Schedule 9.11.4 of the Agreement is
hereby deleted and replaced in its entirety with Exhibit B to this Amendment.

 

F.                                     Schedule 9.11.6 of the Agreement is
hereby deleted and replaced in its entirety with Exhibit C to this Amendment.

 

2.                                       General.  Except as amended by this
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.

 


3.                                       GOVERNING LAW.  THE INTERNAL LAWS OF
INDIA (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR
RULE (WHETHER OF INDIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF LAWS OF ANY OTHER JURISDICTION) GOVERN ALL MATTERS ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND ITS EXHIBITS AND ALL OF THE TRANSACTIONS IT
CONTEMPLATES, INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT AND ANY DISPUTES OR CONTROVERSIES ARISING THEREFROM OR RELATED
THERETO.


 


4.                                       ENTIRE AGREEMENT.  THIS AMENDMENT, THE
AGREEMENT AND THE EXHIBITS, SCHEDULES AND ADDENDUMS HERETO AND THERETO,
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL PREVIOUS WRITTEN OR ORAL NEGOTIATIONS, COMMITMENTS AND
WRITINGS.


 


5.                                       EXECUTION IN COUNTERPARTS.  THIS
AMENDMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY PARTY MAY EXECUTE THIS
AMENDMENT BY SIGNING ANY ONE OR MORE OF SUCH ORIGINALS OR COUNTERPARTS.  THE
DELIVERY OF SIGNED COUNTERPARTS BY FACSIMILE TRANSMISSION OR ELECTRONIC MAIL IN
“PORTABLE DOCUMENT FORMAT” (“.PDF”) SHALL BE AS EFFECTIVE AS SIGNING AND
DELIVERING THE COUNTERPART IN PERSON.

 

***SIGNATURE PAGE FOLLOWS***

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential

treatment request.  This text has been separately filed with the SEC.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

ORCHID CHEMICALS & PHARMACEUTICALS LIMITED

 

 

 

 

 

By:

/s/ K. Raghavendra Rao

 

Name:

K. Raghavendra Rao

 

Title:

Managing Director

 

 

 

HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED

 

 

 

 

 

By:

/s/ Michael B. Johannesen

 

Name:

Michael B. Johannesen

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential

treatment request.  This text has been separately filed with the SEC.

 

EXHIBIT A

 

SELLER MIXED-USE INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential

treatment request.  This text has been separately filed with the SEC.

 

EXHIBIT B

 

OWNED INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[***] Indicates that text has been omitted which is the subject of a
confidential

treatment request.  This text has been separately filed with the SEC.

 

EXHIBIT C

 

REGISTERED OWNED INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------

 